El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Presentada en el Registro de la Propiedad de Caguas. la escritura número 115 de “compraventa de finca rústica,” otorgada el 8 de septiembre de 1920, el registrador se negó a inscribirla porque el contrato comprendido en la misma “es en el fondo, una promesa de venta, y dicha promesa de venta no es inscribible en el registro de la propiedad *311de acuerdo con la ley y con la doctrina sentada por la Direc ción General de los Registros de España en resolución de 12 de marzo de 1864.” No conforme el “vendedor” con la nota, estableció contra ella el presente recurso gubernativo.
Examinarlo el documento de que se trata, resulta que habiendo concertado las partes un “contrato de compraventa” de- cierta finca rústica que se describe, lo realizaron en la siguiente forma:
“OompraveNta. — Primera: Don Benjamín Forteza Segura vende ahora a la Central Defensa, Ine., y sus sucesores y cesionarios la finca rústica reseñada en el hecho primero de esta escritura al efecto de que cumplidas que fueren las estipulaciones todas de este contrato, pase a ser la corporación dicha dueña exclusiva del indicado in-mueble.
“PRECIO DE TRANSFERENCIA.-TÉRMINO PARA SATISFACERLO Y CON-DICIÓN Resolutoria del Contrato. — Segunda: El precio- que se fija por enajenación de la susodicha finca es de veinticinco mil dólarés, cantidad que la Central Defensa, Inc., y sus sucesores y cesionarios se obligan formalmente a pagar al señor Forteza Segura o a sus suce-sores en derecho, en esta ciudad de Caguas dentro del término de cinco años, a contar desde esta fecha, sin ningún interés; convinién-dose no obstante, que si al vencer los dos primeros años de los cinco años que se fijan para dejar debidamente consumado este contrato la Central Defensa, Inc., o sus sucesores o cesionarios no hubieren satisfecho o hecho entrega de esos veinticinco mil dólares al señor Forteza Segura, el vendedor tendrá libertad plena, bien para aguar-dar que transcurran los otros tres años y exigir a la Central De-fensa, Inc., el pago de la referida suma de dinero a efectos de que la compraventa quede enteramente consumada; o podrá también dicho vendedor, libremente, buscar otro comprador para la finca y vendérsela desde luego por el precio que le convenga, estipulándose que, llegado ese caso, bastará pára rescindir esta negociación de com-praventa y dar por totalmente cancelada la inscripción que de la misma se hubiere practicado en el registro de la propiedad a favor de la Central Defensa, Inc., o de sus sucesores o cesionarios, que se presente en el registro de la propiedad el testimonio de la nueva es-critura de compraventa otorgada por don Benjamín Forteza Segura o sus sucesores en derecho en favor del otro comprador del in-mueble; * * *
*312“Tercera: Don Benjamín Forteza Segura continuará en la libre posesión material y disfrute de sus terrenos satisfaciendo a su nombre las contribuciones sin tener que pagar ningún canon o renta a la Central Defensa, Inc., basta que esta corporación o sus sucesores o cesionarios le bagan completo pago de los veinticinco mil dólares, precio de enajenación, y hasta que el vendedor sea también debida-mente satisfecho del total importe de los frutos, plantaciones y edifi-caciones que baya en los terrenos en los momentos en que deba o quiera posesionarse de los mismos la corporación adquirente.”
Sostiene la parte apelante que:
“En la escritura que se analiza concurren todos los elementos esenciales que presiden el contrato de compraventa'. Pero las partes establecieron dos condiciones, una, suspensiva, .y otra, resolutoria; y es esta circunstancia, sin duda la que ha llevado al registrador a la confusión de la verdadera naturaleza del contrato, que acusa su nota denegatoria.
“La condición suspensiva que aquí envuelve o puede traducirse como una obligación a plazo, tiende a retener en el vendedor la pose-sión material del inmueble en tanto la compradora satisface el precio de enajenación; pero es de verse que para el pago de ese precio se fija un término que la corporación adquirente puede disminuir a su antojo, puesto que no se dice que la entrega del dinero ha de reali-zarse precisamente al vencer los cinco años que se estipulan sino' dentro de ese término; de manera, que queda al arbitrio de la com-pradora pagar y entrar, seguidamente, en el disfrute material de los terrenos. Y la razón de ese pacto es obvia. El vendedor transfirió su derecho de propiedad sin recibir, de momento, el montante del precio; y no habiéndose fijado tampoco intereses para devengarse durante el plazo de la entrega, se resolvió entonces, como cuestión de equidad, que el enajenante se apropiara los frutos de la finca hasta que la deuda quedara solventada. La estipulación, en el fondo, produce el mismo resultado de una compensación de frutos por intereses del precio de compraventa. Porque si la Central Defensa hubiera pagado, de contado, ese precio, Forteza habríale hecho, en el acto, la entrega material de la finca.”
De acuerdo con la ley inscríbense en el registro los títulos traslativos del dominio sobre bienes • inmuebles. Una pro-mesa de venta no es un título traslativo, y por consiguiente *313no sería inscribible, qne es lo único qne decide la resolución de la Dirección General de los Registros de España invocada por el registrador, pero el contrato otorgado en este caso es más qne una promesa.
Galindo y Escosnra, en el tomo 1, página 260, de la cuarta .edición de sns “Comentarios,” dicen:
¿ILos títulos por los que más comúnmente se transfiere el dominio son los de compraventa, permuta, donación, anticipo de legítima, dote, sociedad, transacción, cesión, herencia, mejora, legado, servi-dumbre y adjudicación; pero téngase en cuenta que no son los únicos y que, según el artículo primero del reglamento son inscribibles los contratos que sin tener nombre propio en derecho, modifiquen desde luego, o en lo futuro, alguna de las facultades del dominio sobre inmuebles y demás derechos reales.”
El contrato de qne se trata no eS' contrario a la ley, ni a la moral. Afecta a nn bien inmueble ya inscrito en el re-gistro. Uno de los fines del registro es que consten publica-mente en él todas las transacciones que afecten el dominio o derechos reales sobre inmuebles. Es nn hecho que, bajo las condiciones expresadas, quedó afectado el dominio de la finca y es conforme a la ley que la transacción realizada se inscriba en el registro constituyendo la inscripción un aviso a todas las personas que en algún sentido estuvieren inte-resadas en la misma.
Siendo esto así, opinamos que debe revocarse la nota recu-rrida y ordenarse la inscripción solicitada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.